--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT




THIS AGREEMENT is dated October 20, 2010


BETWEEN:


Estate Coffee Holdings Corp. (Fresh Traffic Group Inc., name change effective
October 20, 2010), a company incorporated pursuant to the laws of the State of
Nevada and having a business address at 201 Portage Avenue, Canwest Place, Suite
1680, Winnipeg Manitoba, Canada R3B 3K6


(hereinafter called the “Purchaser”)


AND


Jeremy Booth, with an address of 5566 Henderson Hwy, Box 27, Grp 351, R.R.#3,
Winnipeg, MB R3C 2E7.


AND


Kim Lewis, with an address of 5566 Henderson Hwy, Box 27, Grp 351, R.R.#3,
Winnipeg, MB R3C 2E7.


AND


Dmytro Hrytsenko, an individual residing at pr.Matrosova, 14,Cherkassy, Ukraine,
18005


(Booth, Lewis and Hrytsenko collectively hereinafter called the “Vendors”)


AND


Fresh Traffic Group Corp., a company incorporated pursuant to the laws of the
Province of Manitoba and having a business address at  201 Portage Avenue,
Canwest Place, Suite 1680, Winnipeg Manitoba, Canada R3B 3K6
 
 
(hereinafter called “Fresh”)


A.  
Purchaser is a reporting issuer pursuant to the rules and regulations of the
Securities and Exchange Commission and is quoted on the Over-The-Counter
Bulletin Board under the trading symbol ECHD;



B.  
Vendors are the registered and beneficial owners of all of the issued and
outstanding shares of Fresh, being 100 common shares, each with a par value of
$1.00 (the “Fresh Shares”);


 
1

--------------------------------------------------------------------------------

 


C.  
Purchaser wishes to acquire from the Vendors all of the issued and outstanding
shares of Fresh in exchange for 8,000,000 common shares of Purchaser (the
“Estate Shares”); and



D.  
Vendor has an amount not exceeding CDN$71,973 of outstanding loans with a lender
(“Fresh Creditor”) which shall be settled as part of this Agreement by this
issuance of such number of shares of Purchaser as may be negotiated between the
Fresh Creditor and Purchaser.



NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of the
mutual premises and the mutual covenants and agreements contained herein, the
parties covenant and agree each with the other as follows:




ARTICLE I
DEFINITIONS


Section 1.01.  The following terms shall have the following respective meanings:


(a)  
“Agreement” means this share exchange agreement to purchase and sell the shares
of Fresh held by the Vendors and to settle CDN$71,973 in debt on the balance
sheet of Fresh.

(b)  
“Closing Date” shall mean on or before November 15, 2010 or such other date that
Fresh can provide to Purchaser unaudited financial statements of Fresh;

(c)  
 “Share Exchange” shall mean the issuance, by the Purchaser, of the Estate
Shares to Vendors in exchange for the transfer of the Fresh Shares to the
Purchaser; and

(d)  
“Debt Settlement” shall mean the issuance, by the Purchaser of Estate Shares on
such terms as may be negotiated between the Fresh Creditor and Purchaser but not
to exceed a total of 2,600,000 shares of common stock of Purchaser.



ARTICLE II
THE SHARE EXCHANGE


Section 2.01.                                Exchange.  Based upon the terms and
subject to the conditions of this Agreement, on the Closing Date, the Purchaser
agrees to issue the Estate Shares to Vendors in exchange for the Vendors
transferring the Fresh Shares to the Purchaser.


Section 2.02.                      Debt Settlement.  On or before the Closing
Date, Purchaser shall have negotiated the terms of a debt settlement with the
Fresh Creditor and entered into a Debt Settlement agreement in the form attached
hereto.
 
 

 
2

--------------------------------------------------------------------------------

 


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE VENDORS


Section 3.01.                      Organization, Standing and Authority.  Fresh
is a corporation duly organized, validly existing and in good standing under the
laws of the Province of Manitoba with all requisite power and authority to enter
into, and perform the obligations under the Agreement.  Fresh has all requisite
power and authority to own, lease and operate its assets, properties and
business and to carry on its business as now being and as heretofore conducted.


Section 3.02.                       Capitalization.   The Fresh Shares are duly
authorized, validly issued, fully paid and non-assessable and free of preemptive
rights.


Section 3.03.                      Corporate Status of Fresh.
(a)  
The Vendors have heretofore delivered to Purchaser true, correct and complete
copies of the Certificate or Articles of Incorporation and By-laws (certified by
the corporate secretary thereof) of Fresh.

(b)  
The minute books of Fresh accurately reflect all actions taken at all meetings
and consents in lieu of meetings of its stockholders, and all actions taken at
all meetings and consents in lieu of meetings of each of their boards of
directors and all committees.



Section 3.04.                      Execution and Delivery.  This Agreement has
been duly executed and delivered by the Vendors and thereby constitutes a valid
and binding agreement, enforceable against the Vendors in accordance with its
terms.


Section 3.05.                      Consents and Approvals.  The execution,
delivery and performance of this Agreement and the completion of the
transactions contemplated herein do not require the Vendors or Fresh to obtain
any consent, approval or action of, or make any filing with or give any notice
to, any person or entity.


Section 3.06.                      No Conflict.  The execution, delivery and
performance of this Agreement and the completion of the transactions
contemplated herein will not:
 
(a)  
violate any provisions of the Articles or Certificate of Incorporation, By-laws
or other charter or organizational document of Fresh;

(b)  
violate, conflict with or result in any modification of the effect of, otherwise
give any other contracting party the right to terminate, or constitute (or with
notice or lapse of time or both, constitute) a default under, any contract or
agreement to which the Vendors or Fresh is a party to by or to which any of them
or any of their respective assets or properties may be bound or subject;

(c)  
violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon or any
agreement with, or condition imposed by, any governmental or regulatory body,
foreign or domestic, binding upon the Vendors or Fresh or upon the Fresh Shares
or the properties or business of Fresh;

(d)  
violate any statute, law or regulation of any jurisdiction as such statute, law
or regulation relates to the Vendors or Fresh; or




 
3

--------------------------------------------------------------------------------

 

(e)  
result in the breach of any of the terms or conditions of, constitute a default
under, or otherwise cause an impairment of, any permit or license.



Section 3.07.                      Title to Stock.
 
(a)  
The Vendors have valid title to the Fresh Shares free and clear of all liens or
encumbrances, including, without limitation, any community property claim; and

(b)  
Upon delivery of the Fresh Shares on the Closing Date, as herein provided,
Purchaser shall acquire good and marketable title thereto, free and clear of any
lien, including, without limitation, any community property claim.



Section 3.08.                      Options or Other Rights.


(a)  
There is no outstanding right, subscription, warrant, call, unsatisfied
preemptive right, option, contract or other agreement of any kind to purchase or
otherwise to receive from the Vendors or from Fresh any of the outstanding,
unauthorized or treasury shares of the common  or preferred stock of Fresh; and

(b)  
there is no outstanding security of any kind convertible into any common shares
or preferred shares of Fresh, and, except as aforesaid, there is no outstanding
contract or other agreement to purchase, redeem or otherwise acquire any of the
Fresh Shares.



Section 3.09.                      Estate Financial Statements.
 
(a)  
The Vendors have, or will have prior to the Closing Date, provided to Purchaser
the unaudited financial statements of Fresh prepared by an outside accountant,
for the period ended August 31, 2010 (the “Estate Financial Statements”).

(b)  
The Estate Financial Statements shall be true, correct and complete in all
material respects and fairly present the financial condition of Estate and the
results of its operations for the period then ended and shall be prepared in
conformity with U.S. generally accepted accounting principles applied on a
consistent basis.



Section 3.10.                      Material Information.
 
(a)  
This Agreement, the Schedules hereto, the Financial Statements of Fresh and all
other information provided in writing by the Vendors, Fresh, or representatives
thereof, to Purchaser, taken as a whole, do not contain any untrue statement of
a material fact or omit to state a material fact necessary to make any statement
contained herein or therein not misleading.

(b)  
There are no facts or conditions, which have not been disclosed to Purchaser in
writing, which, individually or in the aggregate, could have a material adverse
effect on Fresh or a material adverse effect on the ability of the Vendors to
perform any of their obligations pursuant to this Agreement, or the ability of
Fresh to perform any of its obligations pursuant to this Agreement.



Section 3.11.                      Absence of Certain Changes.  Since   the date
of the Fresh Financial Statements, there has been no event, change or
development which could have a material adverse effect on Fresh.

 
4

--------------------------------------------------------------------------------

 

Section 3.12.                      Undisclosed Liabilities.  Except as reflected
or reserved against in the Fresh Financial Statements, as of and for the period
reflected therein, Fresh was not on that date subject to, and since that date
Fresh has not incurred, any direct or indirect indebtedness, liability, claim,
loss, damage, deficiency, obligation or responsibility, fixed or unfixed, choate
or inchoate, liquidated or unliquidated, secured or unsecured, accrued,
absolute, contingent or otherwise, of a kind required by generally accepted
accounting principles to be reflected or reserved against on a financial
statement. (“Liabilities”).


Section 3.13.                      Operations of Estate.  Except as contemplated
by this Agreement, since the date of the Fresh Financial Statements, Estate has
not:
(a)  
amended its Certificate or Articles of Incorporation or By-laws or merged with
or into or consolidated with any other person or entity, subdivided or in any
way reclassified any shares of its capital stock or changed or agreed to change
in any manner the rights of its outstanding capital stock or the character of
its business;

(b)  
issued, reserved for issuance, sold or redeemed, repurchased or otherwise
acquired, or issued options or rights to subscribe to, or entered into any
contract or commitment to issue, sell or redeem, repurchase or otherwise
acquire, any shares of its capital stock or any bonds, notes, debentures or
other evidence or indebtedness;

(c)  
incurred any indebtedness for borrowed money or incurred or assumed any other
liability in excess of $10,000 in any one case (or, in the aggregate, in the
case of any related series of occurrences) or $25,000 in the aggregate;

(d)  
declared or paid any dividends or declared or made any other distributions of
any kind to its Shareholders;

(e)  
made any change in its accounting methods or practices or made any change in
depreciation or amortization policies, except as required by law or generally
accepted accounting principles;

(f)  
made any loan or advance to any of  its Shareholders or to any of its directors,
officers or employees, consultants, agents or other representatives, or made any
other loan or advance, otherwise than in the ordinary course of business;

(g)  
entered into any lease (as lessor or lessee) under which Estate is obligated to
make or would receive payments in any one year of $100,000 or more;

(h)  
sold, abandoned or made any other disposition of any of its assets or
properties;

(i)  
granted or suffered any lien on any of its assets or properties;

(j)  
entered into or amended any contracts to which it is a party, or by or to which
it or its assets or properties are bound or subject which if existing on the
date hereof would be required to be disclosed;

(k)  
made any acquisition of all or a substantial part of the assets, properties,
securities or business of any other person or entity;

(l)  
paid, directly or indirectly, any of its material liabilities before the same
became due in accordance with its terms or otherwise than in the ordinary course
of business;

(m)  
terminated or failed to renew, or received any written threat (that was not
subsequently withdrawn) to terminate or fail to renew, any contract that is or
was material to the assets, liabilities, business, property, operations,
prospects, results of operations or condition (financial or otherwise of Fresh);
or

(n)  
entered into any other contract or other transaction that materially increases
the liabilities of Fresh.




 
5

--------------------------------------------------------------------------------

 
Section 3.14.                      Compliance with Laws.  Fresh is not in
violation of any applicable order, judgment, injunction, award or decree nor is
it in violation of any Provincial, Federal, state, local or foreign law,
ordinance or regulation or any other requirement of any governmental or
regulatory body, court or arbitrator, other than those violations which, in the
aggregate, would not have a material adverse effect on Fresh, neither Fresh nor
the Vendors have received written notice that any violation is being alleged.


Section 3.15.                       Permits and Licences
 
(a)  
Fresh has been organized and possesses all permits and licences that are
necessary for the ownership and conduct of its business,

(b)  
no violations exist or have been recorded in respect of any such permit or
licence; and, to the best of the Vendors’ knowledge, no proceeding is pending or
threatened that would suspend, revoke or limit any such permit.



Section 3.16. Actions and Proceedings.
(a)  
there are no outstanding orders, judgments, injunctions, awards or decrees of
any court, governmental or regulatory body or arbitration tribunal against or
involving Estate, or against or involving any of the Fresh Shares; and

(b)  
to the best of the Vendors’ knowledge, there are no actions, suits or claims or
legal, regulatory, administrative or arbitration proceedings pending or
threatened against or involving Fresh or any of the Fresh Shares.



Section 3.17.                      Liens.  Fresh has marketable title to all of
its assets and properties free and clear of any liens, other than those
disclosed herein.


Section 3.18.                      Brokerage.  No broker or finder has acted,
directly or indirectly, for the Vendors nor have the Vendors incurred any
finder’s fee or other commission, in connection with the transactions
contemplated by this Agreement.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser represents and warrants to Vendors as follows:


Section 4.01.                      Organization, Standing and Authority of
Purchaser.  Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada and has all requisite power
and authority to enter into this Agreement and to perform its obligations
hereunder.


Section 4.02.                     Execution and Delivery.  This Agreement has
been duly authorized, executed and delivered by Purchaser and constitutes the
valid and binding agreement of Purchaser enforceable against Purchaser in
accordance with its terms.

 
6

--------------------------------------------------------------------------------

 

Section 4.03.                      Consents and Approvals.  The execution,
delivery and performance by Purchaser of this Agreement and the completion by
Purchaser of the transactions contemplated hereby do not require Purchaser to
obtain any consent, approval or action of, or make any filing with or give any
notice to, any person, other than notices which may be required to requisite
regulatory authorities.


Section 4.04.                      No Conflict.  The execution, delivery and
performance of this Agreement and the completion of the transactions
contemplated herein will not:
 
(a)  
violate any provision of the Articles or Certificate of Incorporation, By-laws
or other charter or organizational document of Purchaser;

(b)  
violate, conflict with or result in the breach of any of the terms of, result in
any modification of the effect of, otherwise give any other contracting party
the right to terminate, or constitute (or with notice or lapse of time or both
constitute) a default under, any contract to which Purchaser is a party or by or
to which its assets or properties may be bound or subject;

(c)  
violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, or any
agreement with, or condition imposed by, any governmental or regulatory body,
foreign or domestic, binding upon Purchaser or upon the securities, assets or
business of Purchaser;

(d)  
violate any statute, law or regulation of any jurisdiction as such statute, law
or regulation relates to Purchaser or to the securities, properties or business
of Purchaser; or

(e)  
result in the breach of any of the terms or conditions of, constitute a default
under, or otherwise cause an impairment of, any permit or license held by
Purchaser.



Section 4.05.                      Capitalization.
(a)  
Schedule B sets forth the issued capitalization of Purchaser which is the only
class of the Purchaser’s capital stock issued and outstanding, as of the date
indicated in Schedule B, and prior to the Debt Settlement (as defined herein)
being undertaken;

(b)  
Schedule B also sets forth all of the outstanding warrants and options and any
other security issued by Purchaser that carry the right to purchase additional
shares of Purchaser’s Common Stock and the terms thereof, as of the date
indicated in Schedule B, and prior to the Debt Settlement being undertaken;



Section 4.06.                      Brokerage.  No broker or finder, has acted,
directly or indirectly, for Purchaser, nor has Purchaser incurred any obligation
to pay any brokerage, finder’s fee or other commission in connection with the
transactions contemplated by this Agreement.


Section 4.07.                      Material Information.  This Agreement, the
Schedules attached hereto and all other information provided, in writing, by
Purchaser or representatives thereof to the Vendors and Fresh, taken as a whole,
do not contain any untrue statement of a material fact or omit to state a
material fact necessary to make any statement contained herein or therein not
misleading.  There are no facts or conditions which have not been disclosed to
the Vendors and Fresh in writing which, individually or in the aggregate, could
have a material adverse effect on Purchaser or a material adverse effect on the
ability of Purchaser to perform any of its obligations pursuant to this
Agreement.

 
7

--------------------------------------------------------------------------------

 



Section 4.08.                      Financial Statements.  Purchaser’s audited
financial statements for the years ended August 31, 2009 and 2008 as filed on
Form 10-K with the Securities and Exchange Commission (“SEC”) (together, the
“Purchaser Annual Reports”) are true, correct and complete in all material
respects and fairly present the financial condition of Purchaser and the results
of its operations for the periods then ended and were prepared in conformity
with U.S. generally accepted accounting principles applied on a consistent
basis;


Section 4.09.                      Compliance with Laws.  To the best of
Purchaser’ knowledge, Purchaser is not in violation of any applicable order,
judgment, injunction, award or decree nor is it in violation of any Federal,
state, local or foreign law, ordinance or regulation or any other requirement of
any governmental or regulatory body, court or arbitrator, other than those
violations which, in the aggregate, would not have a material adverse effect on
Purchaser and Purchaser has not received written notice that any violation is
being alleged.


Section 4.10.                    Actions and Proceedings.  There are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
governmental or regulatory body or arbitration tribunal against or involving
Purchaser.  There are no actions, suits or claims or legal, regulatory,
administrative or arbitration proceedings pending or, to the knowledge of
Purchaser threatened against or involving Purchaser.


Section 4.11.                      Absence of Certain Changes.  Since   the date
of the Purchaser Financial Statements, there has been no event, change or
development which could have a material adverse effect on Purchaser.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF FRESH


Section 5.01.                      Organization, Standing and Authority.  Fresh
is a corporation duly organized, validly existing and in good standing under the
laws of the Province of Manitoba with all requisite power and authority to enter
into, and perform the obligations under the Agreement.  Fresh has all requisite
power and authority to own, lease and operate its assets, properties and
business and to carry on its business as now being and as heretofore conducted.


Section 5.02.                      Capitalization.   The Fresh Shares are duly
authorized, validly issued, fully paid and non-assessable and free of preemptive
rights.


Section 5.03.                      Corporate Status of Fresh
(a)
Fresh has heretofore delivered to Purchaser true, correct and complete copies of
the Certificate or Articles of Incorporation and By-laws (certified by the
corporate secretary thereof) of Fresh.

(b)
The minute books of Fresh accurately reflect all actions taken at all meetings
and consents in lieu of meetings of its stockholders, and all actions taken at
all meetings and consents in lieu of meetings of each of their boards of
directors and all committees.


 
8

--------------------------------------------------------------------------------

 
Section 5.04.                      Execution and Delivery.  This Agreement has
been duly executed and delivered by Fresh and thereby constitutes a valid and
binding agreement, enforceable against Fresh in accordance with its terms.


Section 5.05.                      Consents and Approvals.  The execution,
delivery and performance of this Agreement and the completion of the
transactions contemplated herein do not require the Vendors or Fresh to obtain
any consent, approval or action of, or make any filing with or give any notice
to, any person or entity.


Section 5.06.                      No Conflict.  The execution, delivery and
performance of this Agreement and the completion of the transactions
contemplated herein will not:
 
 
(a)
violate any provisions of the Articles or Certificate of Incorporation, By-laws
or other

 
charter or organizational document of Fresh;

 
(b)
violate, conflict with or result in any modification of the effect of, otherwise
give any other contracting party the right to terminate, or constitute (or with
notice or lapse of time or both, constitute) a default under, any contract or
agreement to which the Vendors or Fresh is a party to by or to which any of them
or any of their respective assets or properties may be bound or subject;

 
(c) violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon or any
agreement with, or condition imposed by, any governmental or regulatory body,
foreign or domestic, binding upon Fresh or upon the Fresh Shares or the
properties or business of Fresh;

 
(d)
violate any statute, law or regulation of any jurisdiction as such statute, law
or regulation relates to Fresh; or

 
(e) result in the breach of any of the terms or conditions of, constitute a
default under, or otherwise cause an impairment of, any permit or license.



Section 5.07.                      Title to Stock.
 
 
(a) Vendors have valid title to the Fresh Shares free and clear of all liens or
encumbrances, including, without limitation, any community property claim; and

 
(b) Upon delivery of the Fresh Shares on the Closing Date, as herein provided,
Estate shall acquire good and marketable title thereto, free and clear of any
lien, including, without limitation, any community property claim.



Section 5.08.                      Options or Other Rights.
 
(a)  
There is no outstanding right, subscription, warrant, call, unsatisfied
preemptive right, option, contract or other agreement of any kind to purchase or
otherwise to receive from Fresh any of the outstanding, unauthorized or treasury
shares of the Common Stock of Fresh; and

(b)  
there is no outstanding security of any kind convertible into any common shares
of Fresh, and, except as defined herein, there is no outstanding contract or
other agreement to purchase, redeem or otherwise acquire any of the Fresh
Shares.



Section 5.09.                      Fresh Financial Statements.
 
(a)  
Fresh has, or will have prior to the Closing Date, provided to Purchaser the
financial statements of Fresh, accompanied by the a written representation that
the financial statements are true and  correct as presented thereon for the
period ended August   31, 2010. (the “Fresh Financial Statements”).


 
9

--------------------------------------------------------------------------------

 
(b)  
The Fresh Financial Statements shall be true, correct and complete in all
material respects and fairly present the financial condition of Fresh and the
results of its operations for the period then ended and shall be prepared in
conformity with generally accepted accounting principles applied on a consistent
basis.



Section 5.10.                      Material Information.
 
(a)  
This Agreement, the Schedules hereto, the Fresh Financial Statements of Fresh
and all other information provided in writing by Fresh, or representatives
thereof, to Purchaser, taken as a whole, do not contain any untrue statement of
a material fact or omit to state a material fact necessary to make any statement
contained herein or therein not misleading.

(b)  
There are no facts or conditions, which have not been disclosed to Purchaser in
writing, which, individually or in the aggregate, could have a material adverse
effect on Fresh or a material adverse effect the ability of Fresh to perform any
of its obligations pursuant to this Agreement.



Section 5.11.                      Absence of Certain Changes.  Since  the date
of the Fresh Financial Statements, there has been no event, change or
development which could have a material adverse effect on Fresh.


Section 5.12.                      Undisclosed Liabilities.  Except as reflected
or reserved against in the Fresh Financial Statements, as of and for the period
reflected therein, Fresh was not on that date subject to, and since that date
Fresh has not incurred, any direct or indirect indebtedness, liability, claim,
loss, damage, deficiency, obligation or responsibility, fixed or unfixed, choate
or inchoate, liquidated or unliquidated, secured or unsecured, accrued,
absolute, contingent or otherwise, of a kind required by generally accepted
accounting principles to be reflected or reserved against on a financial
statement (“Liabilities”).


Section 5.13.  Operations of Fresh.  Except as contemplated by this Agreement,
since the date of the Fresh Financial Statements, Fresh has not:
 
(a)  
amended its Certificate or Articles of Incorporation or By-laws or merged with
or into or consolidated with any other person or entity, subdivided or in any
way reclassified any shares of its capital stock or changed or agreed to change
in any manner the rights of its outstanding capital stock or the character of
its business;

(b)  
issued, reserved for issuance, sold or redeemed, repurchased or otherwise
acquired, or issued options or rights to subscribe to, or entered into any
contract or commitment to issue, sell or redeem, repurchase or otherwise
acquire, any shares of its capital stock or any bonds, notes, debentures or
other evidence or indebtedness;

(c)  
incurred any indebtedness for borrowed money or incurred or assumed any other
liability in the amount of $100,000  which has not been disclosed ;

(d)  
declared or paid any dividends or declared or made any other distributions of
any kind to its Shareholders;

(e)  
made any change in its accounting methods or practices or made any change in
depreciation or amortization policies, except as required by law or generally
accepted accounting principles;


 
10

--------------------------------------------------------------------------------

 

(f)  
   made any loan or advance to any of  its Shareholders or to any of its
directors, officers or employees, consultants, agents or other representatives,
or made any other loan or advance, otherwise than in the ordinary course of
business;

(g)  
   sold, abandoned or made any other disposition of any of its assets or
properties;

(h)  
   granted or suffered any lien on any of its assets or properties;

(i)  
   entered into or amended any contracts to which it is a party, or by or to
which it or its assets or properties are bound or subject which if existing on
the date hereof would be required to be disclosed;

(j)  
   made any acquisition of all or a substantial part of the assets, properties,
securities or business of any other person or entity;

(k)  
   paid, directly or indirectly, any of its material liabilities before the same
became due in accordance with its terms or otherwise than in the ordinary course
of business;

(l)  
   terminated or failed to renew, or received any written threat (that was not
subsequently withdrawn) to terminate or fail to renew, any contract that is or
was material to the assets, liabilities, business, property, operations,
prospects, results of operations or condition (financial or otherwise of Fresh);
or

(m)  
   entered into any other contract or other transaction that materially
increases the liabilities of Fresh.



Section 5.14.                      Compliance with Laws.  Fresh is not in
violation of any applicable order, judgment, injunction, award or decree nor is
it in violation of any Provincial, Federal, state, local or foreign law,
ordinance or regulation or any other requirement of any governmental or
regulatory body, court or arbitrator, other than those violations which, in the
aggregate, would not have a material adverse effect on Fresh, and Fresh has not
received written notice that any violation is being alleged.


Section 5.15.                      Permits and Licences
 
(a)  
Fresh has been organized and possesses all permits and licences that are
necessary for the ownership and conduct of its business,

(b)  
no violations exist or have been recorded in respect of any such permit or
licence; and,

(c)  
to the best of Vendor’s knowledge, no proceeding is pending or threatened that
would suspend, revoke or limit any such permit.



Section 5.16.                       Actions and Proceedings
 
(a)  
there are no outstanding orders, judgments, injunctions, awards or decrees of
any court, governmental or regulatory body or arbitration tribunal against or
involving Fresh, or against or involving any of the Fresh Shares; and

(b)  
to the best of Fresh’s knowledge, there are no actions, suits or claims or
legal, regulatory, administrative or arbitration proceedings pending or
threatened against or involving Fresh or any of the Fresh Shares.



Section 5.17.                      Liens.  Fresh has marketable title to all of
its assets and properties free and clear of any liens, other than those
disclosed herein.

 
11

--------------------------------------------------------------------------------

 

Section 5.18.                      Brokerage.  No broker or finder has acted,
directly or indirectly, for Vendors  or Fresh nor have Vendors or Fresh incurred
any finder’s fee or other commission, in connection with the transactions
contemplated by this Agreement.




ARTICLE VI

WARRANTIES OF VENDORS AND FRESH


Section 6.01.                      Conduct of Businesses in the Ordinary
Course.  From the date of this Agreement to the Closing Date, the Vendors shall
cause Fresh to conduct its business substantially in the manner in which it is
currently conducted and to not undertake any actions, nor enter into any
contracts, without the prior written consent of Purchaser.


Section 6.02.                      Preservation of Permits and Services.  From
the date of this Agreement to the Closing Date, the Vendors shall cause Fresh to
use its best efforts preserve any permits and licences in full force and effect
and to keep available the services, and preserve the goodwill, of its present
officers, employees, agents, and consultants.


Section 6.03.                      Litigation.   From the date of this Agreement
to the Closing Date, the Vendors shall notify Purchaser promptly of any actions
or proceedings that from the date hereof are threatened or commenced against
Fresh or against any officer, director, employee, properties or assets of Fresh
with respect to its affairs, or against any of the Fresh Shares and of any
requests for information or documentary materials by any governmental or
regulatory body in connection with the transactions contemplated hereby.


Section 6.04.                      Conduct of the Vendors Pending the Closing
Date.  From the date of this Agreement to the Closing Date:
 
(a)  
the Vendors shall use, and the Vendors shall cause Fresh to use, its best
efforts to conduct its affairs in such a manner so that, except as otherwise
contemplated or permitted by this Agreement, the representations and warranties
contained in this Agreement shall continue to be true and correct on and as of
the Closing Date as if made on and as of the Closing Date; and

(b)  
the Vendors shall promptly notify Purchaser of any event, condition or
circumstance occurring from the date of this Agreement to the Closing Date that
would constitute a violation or breach of this Agreement by the Vendors.



Section 6.05.  Corporate Examinations and Investigations.  Prior to the Closing
Date, Purchaser shall be entitled, through its employees and representatives, to
make such reasonable investigation of the assets, liabilities, properties,
business and operations of Fresh, and such examination of the books, records,
tax returns, results of operations and financial condition of Fresh.  Any such
investigation and examination shall be conducted at reasonable times and under
reasonable circumstances and the Vendors and Fresh and the employees and
representatives of Fresh, including without limitation, their counsel and
independent public accountants, shall cooperate fully with such representatives
in connection with such reasonable review and examination.

 
12

--------------------------------------------------------------------------------

 

Section 6.06.                      Expenses.  Fresh shall bear its own expenses
incurred in connection with the preparation, execution and performance of this
Agreement and the transactions contemplated hereby, including, without
limitation, all fees and expenses of agents, representatives, counsel,
actuaries, and accountants.


ARTICLE VII
PURCHASER COVENANTS AND AGREEMENTS


Section 7.01.                      Conduct of Businesses in the Ordinary
Course.  From the date of this Agreement to the Closing Date, Purchaser shall
conduct its business substantially in the manner in which it is currently
conducted and shall not enter into any contracts, or undertake any actions,
without the prior written consent of the Vendors.


Section 7.02.                      Preservation of Permits and Services.  From
the date of this Agreement to the Closing Date, Purchaser shall use its best
efforts to preserve any permits and licences in full force and effect and to
keep available the services of its respective present officers, employees,
consultants and agents and to preserve their goodwill.


Section 7.03.                      Litigation. From the date of this Agreement
to the Closing Date, Purchaser shall notify the Vendors of any actions or
proceedings that are threatened or commenced against Purchaser or against any
officer, director, employee, properties or assets of Purchaser with respect to
its affairs and of any requests for information or documentary materials by any
governmental or regulatory body in connection with the transactions contemplated
hereby.


Section 7.04.                      Conduct of Purchaser Pending the
Closing.  From the date hereof through the Closing Date:
 
(a)  
Purchaser shall use its best efforts to conduct its affairs in such a manner so
that, except as otherwise contemplated or permitted by this Agreement, the
representations and warranties contained in this Agreement shall continue to be
true and correct on and as of the Closing Date as if made on and as of the
Closing Date

(b)  
Purchaser shall promptly notify the Vendors of any event, condition or
circumstance occurring from the date hereof through the Closing Date that would
constitute a violation or breach of this Agreement by Purchaser.



Section 7.05.                      Corporate Examinations and
Investigations.  Prior to the Closing Date, the Vendors, or Fresh, shall be
entitled, through its employees and representatives, to make any investigation
of the assets, liabilities, properties, business and operations of Purchaser
such examination of the books, records, tax returns, results of operations and
financial condition of Purchaser.  Any such investigation and examination shall
be conducted at reasonable times and under reasonable circumstances and
Purchaser and the employees and representatives of Purchaser, including without
limitation, their counsel and independent public accountants, shall cooperate
fully with such representatives in connection with such reasonable review and
examination.

 
13

--------------------------------------------------------------------------------

 

Section 7.06.                      Expenses.  Purchaser shall bear its own
expenses incurred in connection with the preparation, execution and performance
of this Agreement and the transactions contemplated hereby, including, without
limitation, all fees and expenses of agents, representatives, counsel,
actuaries, and accountants.


Section 7.07.                      Further Assurances.  Purchaser shall execute
such documents and other papers and take such further actions as may be
reasonably required or desirable to carry out the provisions hereof and the
transactions contemplated hereby.


Section 7.08.  Directors:  On or subsequent to the Closing Date, Purchaser shall
take all necessary corporate steps to cause the appointment of a representative
of the Vendors to the Board of Directors.


ARTICLE VIII
CONDITIONS PRECEDENT TO THE OBLIGATION OF PURCHASER TO CLOSE


The obligation of Purchaser to enter into and complete the transactions
contemplated by the Agreement is subject, at Purchaser’ option, acting in
accordance with the provisions of this Agreement with respect to the termination
hereof, to the fulfillment on or before the Closing Date, of the following
conditions, any one or more of which may be waived by it, to the extent
permitted by law.


Section 8.01.                      Representations and Covenants.
 
(a)  
the representations and warranties of the Vendors and Fresh contained in this
Agreement shall be true and correct on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date, except that any
of such representations and warranties that are given as of a particular date
and relate solely to a particular date or period shall be true as of such date
or period; and

(b)  
the Vendors and Fresh shall have performed and complied with all covenants and
agreements required by this Agreement to be performed or complied with by them
on or before the Closing Date.  The Vendors shall have delivered to Purchaser a
certificate, dated the Closing Date, and signed by the Vendors to the foregoing
effect.



Section 8.02.                      Governmental Permits and Approvals.
 
(a)  
all approvals, authorizations, consents, permits and licenses from governmental
and regulatory bodies required for the transactions contemplated by this
Agreement and to permit the business currently carried on by Fresh to continue
to be carried on by Fresh substantially in the same manner immediately following
the Closing Date shall have been obtained and shall be in full force and effect,
and Purchaser shall have been furnished with appropriate evidence, reasonably
satisfactory to it, of the granting of such approvals, authorizations, consents,
permits and licenses; and

(b)  
there shall not have been any action taken by any court, governmental or
regulatory body then prohibiting or making illegal on the Closing Date the
transactions contemplated by this Agreement;


 
14

--------------------------------------------------------------------------------

 

Section 8.03.                      Third Party Consents.  All consents, permits
and approvals from parties to contracts with Estate that may be required in
connections with the performance by the Vendors of their obligations under this
Agreement or the continuance of such contracts with Estate in full force and
effect after the Closing Date, shall have been obtained.


Section 8.04.                      Litigation.  No action, suit or proceeding
shall have been instituted and be continuing or be threatened by any person to
restrain, modify or prevent the carrying out of the transactions contemplated
hereby, or to seek damages in connection with such transactions, or that has or
could have a material adverse effect on Fresh.


Section 8.05                      No Change in Capitalization.  On the Closing
Date, the capitalization of Estate shall be as represented in Schedule C.


ARTICLE IX
CONDITIONS PRECEDENT TO THE OBLIGATION OF
THE VENDORS TO CLOSE


The obligation of Vendors to enter into and complete the transactions
contemplated by the Agreement is subject, at Purchaser’ option, acting in
accordance with the provisions of this Agreement with respect to the termination
hereof, to the fulfillment on or before the Closing Date, of the following
conditions, any one or more of which may be waived by it, to the extent
permitted by law.


Section 9.01.                      Representations and Covenants.
 
(a)  
The representations and warranties of Purchaser contained in this Agreement
shall be true and correct on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date, except that any of such
representations and warranties that are given as of a particular date and relate
solely to a particular date or period shall be true as of such date or period;
and

(b)  
Purchaser shall have performed and complied with all covenants and agreements
required by this Agreement to be performed or complied with by it on or before
the Closing Date.  Purchaser shall have delivered to the Vendors a certificate
dated the Closing Date, and signed by an authorized signatory of Purchaser to
the foregoing effect.



Section 9.02.                      No Change in Capitalization.  On the Closing
Date, the capitalization of Purchaser shall be as represented in Schedule B,
which represents the complete capitalization as at the Closing Date as per this
Agreement, and includes the intended allocation of all shares issued and funds
raised pursuant to this Agreement.

 
15

--------------------------------------------------------------------------------

 

ARTICLE X
CLOSING ARRANGEMENTS


Section 10.01.                    Closing Location.  The closing of the actions
contemplated by this Agreement and the other transactions contemplated by this
Agreement (“The Closing”) will take place at 13:00 (PST) on the Closing Date at
the offices of the Purchaser, or such other date or location as the parties may
agree to in writing.


Section 10.02.                    The Vendors’ Closing Documents.  At the
Closing, the Vendors will tender to Purchaser:
 
(a)  
Certified copies of resolutions of the directors of Fresh in a form satisfactory
to Purchaser, acting reasonably, authorizing:

(i)  
the execution and delivery of this Agreement;

(ii)  
the transfer of the Fresh Shares to, and registration of the Fresh Shares in the
name of, Purchaser, and issue of new share certificates representing the Fresh
Shares in the name of Purchaser.

(b)  
Share certificates issued in the name of Estate representing the Fresh Shares;

(c)  
A certified copy of the register of members of Fresh showing Purchaser as the
registered owner of the Fresh Shares;

(d)  
A certificate executed by each of the Vendors certifying that Purchaser’
conditions have been satisfied;

(e)  
All corporate records and books of account of Fresh including minute books,
share registers and annual reports, and a certificate of good standing; and

(f)  
Every common seal of Fresh.



Section 10.03.                     Purchaser’ Closing Documents.  At the
Closing, Purchaser will tender to the Vendors:
 
(a)  
Certified copies of resolutions of the directors of Purchaser in a form
satisfactory to the Vendors, acting reasonably, authorizing:

(i)  
the execution and delivery of this Agreement;

(b)  
share certificates, registered in the name of Vendors, representing the Estate
Shares;

(c)  
a certified copy of the register of members of Purchaser showing Vendors as the
registered owners of the Estate Shares;

(d)  
a certificate executed by Purchaser certifying that the Vendors’ conditions have
been satisfied.



Section 10.04.                    The parties hereto mutually agree to conduct
the Closing by relying upon the exchange of solicitors’ undertakings and that
the Closing shall take place in the following sequence:


(a)  
The Purchasers representative will deliver to the Vendors’ representative the
Purchaser Closing Documents, including the Estate shares, upon the latter’s
undertaking to hold them in trust;

(b)  
Upon receipt of the Purchaser’ Closing Documents, the Vendors’ representative
will hold them in trust until it is able to deliver to the Purchaser’s
representative the Vendors’ Closing Documents;




 
16

--------------------------------------------------------------------------------

 

(c)  
The Vendors’ representative will then deliver to the Purchaser’s representative
the Vendors’ Closing Documents;

(d)  
Upon receipt of the Vendors’ Closing Documents and the Fresh Shares, the
Purchaser’s Representative will deliver to Vendors the Estate Shares.





ARTICLE XI
MISCELLANEOUS


Section 11.1.                      Public Notices.  The parties agree that all
notices to third parties and all other publicity concerning the transactions
contemplated by this Agreement shall be jointly planned and coordinated and no
party shall act unilaterally in this regard without the prior approval of the
others, such approval not to be unreasonably withheld.


Section 11.2.                      Time.  Time shall be of the essence hereof.


Section 11.3.                      Notices.  Any notice or other writing
required or permitted to be given hereunder or for the purposes hereof shall be
sufficiently given if sent by registered mail to the party to whom it is given
to such party at their addresses on the Agreement.


Or at such other address as the party to whom such writing is to be given shall
have last notified to the party giving the same in the manner provided in this
clause. Any notice mailed shall be deemed to have been given and received on the
fifth business day next following the date of its mailing unless at the time of
mailing or within five business days thereafter there occurs a postal
interruption which could have the effect of delaying the mail in the ordinary
and usual course, in which case any notice shall only be effectively given if
actually delivered or sent by telecopy. Any notice delivered or faxed to the
party to whom it is addressed shall be deemed to have been given and received on
the business day next following the day it was delivered or faxed.


Section 11.4.                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the law of the State of Nevada and
the parties submit and attorn to the jurisdiction of the courts of the State of
Nevada.


Section 11.5.                     Severability.  If a court of other tribunal of
competent jurisdiction determines that any one or more of the provisions
contained in this Agreement is invalid, illegal or unenforceable in any respect
in any jurisdiction, the validity, legality and enforceability of such provision
or provisions shall not in any way be affected or impaired thereby in any other
jurisdiction and the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby, unless in either case as a result of such determination this Agreement
would fail in its essential purpose.


Section 11.6.                      Entire Agreement.  This Agreement constitutes
the entire agreement between the parties and supersedes all prior agreements and
understandings, oral or written, by and between any of the parties with respect
to the subject matter hereof.

 
17

--------------------------------------------------------------------------------

 
Section 11.7.                     Further Assurances.  The parties shall with
reasonable diligence, do all such things and provide all such reasonable
assurances as may be required to consummate the transactions contemplated by
this Agreement, and each party shall provide such further documents or
instruments required by the other party as may be reasonably necessary or
desirable to give effect to the purpose of this Agreement and carry out its
provisions whether before or after the Closing Date.


Section 11.8.                     Enurement.  This Agreement and each of the
terms and provisions hereof shall enure to the benefit of and be binding upon
the parties and their respective heirs, executors, administrators, personal
representatives, successors and assigns.


Section 11.9.                      Counterparts.  This Agreement may be executed
in as many counterparts as may be necessary or by facsimile and each such
counterpart agreement or facsimile so executed shall be deemed to be an original
and such counterparts and facsimile copies together shall constitute one and the
same instrument.


Section 11.10.                    Currency.  All amounts expressed in this
document are in CDN Dollars, unless otherwise specified.


INTENTIONALLY LEFT BLANK

 
18

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the parties hereto have set their hand and seal as of the day
and year first above written.


ESTATE COFFEE HOLDINGS CORP.




By:           /s/ Errol Gillespie                                           
Name:       Errol Gillespie
Title:         President


FRESH TRAFFIC GROUP CORP.


 
By:           /s/ Jerry Booth                                           
Name:      Jerry Booth
Title:        President
 
/s/ Jerry Booth                                                                
Witness
Name:                                                                                  
Jerry Booth
 
/s/ Kim Lewis                                                                
Witness
Name:                                                                                    Kim
Lewis
 
/s/ Dmytro
Hrytsenko                                                                
Witness
Name:                                                                                     Dmytro
Hrytsenko





 
19

--------------------------------------------------------------------------------

 





SCHEDULE A




Debt Settlement Agreement









 
20

--------------------------------------------------------------------------------

 





SCHEDULE B
Common Stock




Total authorized capital
675,000,000
Total Issued and Outstanding
26,100,000





Warrants, Options, ROFR, Pre-empted Rights


None



 
21

--------------------------------------------------------------------------------

 

 SCHEDULE C
Common Stock




Total issued and outstanding
100
Total authorized capital
Unlimited Common Shares
Unlimited Preferred Shares





Warrants, Options, ROFR, Pre-empted Rights


None

 
22

--------------------------------------------------------------------------------

 
